Citation Nr: 0702769	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  98-08 776	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for degenerative joint disease, right knee.

2.  Entitlement to an initial disability rating higher than 
10 percent for degenerative joint disease, left knee.

3.  Entitlement to an initial disability rating higher than 
10 percent for right ankle sprain residuals.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to October 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2006, the Board denied several 
claims, and remanded the right ankle disability service 
connection claim and the claim seeking a rating higher than 
the single 10 percent rating then in effect for degenerative 
joint disease (DJD) in both knees.  

In June 2006, the RO (1) granted service connection for right 
ankle sprain residuals and assigned an initial 10 percent 
rating effective November 1, 1996; and (2) assigned two 10 
percent ratings for DJD, for each knee, effective November 1, 
1996.  Consistent with AB v. Brown, 6 Vet. App. 35 (1993), 
the favorable RO rating during appeal does not abrogate Board 
review of the knee disability increased rating claim.  As for 
service connection for right ankle disability, that issue is 
no longer before the Board in light of the June 2006 rating 
decision.  However, as explained in the REMAND below, the 
veteran has filed a timely notice of disagreement to the June 
2006 RO assignment of an initial 10 percent rating for the 
right ankle disability.  Thus, appropriate RO action is 
required, to include the issuance of a Statement of the Case 
consistent with Manlincon v. West, 12 Vet. App. 238 (1998).      


FINDINGS OF FACT

1.  The veteran's bilateral knee disability is primarily 
manifested, subjectively, by complaints of pain and fatigue 
particularly on prolonged use, and objectively, by mild 
degenerative changes in the knee joints, but not recurrent 
subluxation or instability, cartilage damage or associated 
manifestations, "locking," effusion, impaired tibia or 
fibula, or genu recurvatum. 

2.  The veteran's knees are not ankylosed; range-of-motion of 
the knee joints were within normal limits from early 1997 
forward, but, as of March 2006, flexion was to 65 (right) and 
75 (left) degrees, with extension normal bilaterally.    


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for DJD, right knee, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5256-5263, 5010 (2006).      

2.  The criteria for an increased rating for DJD, left knee, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5256-5263, 5010 (2006).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation - DJD in the Knees

This appeal arises from a June 1997 rating decision that 
granted service connection for DJD, bilateral knees, and 
assigned one 10 percent rating for both knees, effective 
November 1, 1996, the day after the veteran's discharge from 
active duty.  As noted earlier, the RO subsequently assigned 
two 10 percent ratings for each knee, effective November 1, 
1996.  The veteran seeks higher initial evaluations for each 
knee.  As appeal was perfected on the rating decision 
granting service connection and the veteran seeks higher 
initial ratings for each knee, the appeal is akin to that in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), and the 
Board considers "staged" ratings, for each knee, for 
various periods of time since November 1, 1996, as evidence 
warrants.  As no rating can begin before November 1, 1996 
(the earliest possible effective date is the day after 
discharge, where the initial service connection claim is 
filed within one year after discharge, as in this case - see 
38 U.S.C.A. § 5110(b)(1)), the Board's discussion below is 
generally limited to pertinent evidence dated around November 
1996, forward.  

The veteran's DJD of the knees is assigned two 10 percent 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  
Diagnostic Code 5010 directs that traumatic arthritis shown 
on X-rays be evaluated as degenerative arthritis consistent 
with 38 C.F.R. § 4.71a, Diagnostic Code 5003, which directs 
evaluation of limitation of motion under the appropriate 
Diagnostic Codes for the joint(s) involved.

Degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

The Board notes that higher, or additional, ratings under 
Diagnostic Codes 5003 and 5010 are not supported for either 
lower extremity.  Here, the record presents numerous range-
of-motion measurements for both knees that would not have 
supported even the minimum 10 percent ratings, thus 
precluding a higher rating based on limitation of motion of 
the legs under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2006).  More specifically, Diagnostic Code 5260 
provides ratings of zero percent for limitation of flexion to 
60 degrees; 10 percent to 45 degrees; 20 percent to 30 
degrees; and 30 percent to 15 degrees.  Diagnostic Code 5261 
provides ratings of zero percent for limitation of extension 
to 5 degrees; 10 percent to 10 degrees; 20 percent to 15 
degrees; 30 percent to 20 degrees; 40 percent to 30 degrees; 
and 50 percent to 45 degrees.  Normal range of motion of the 
knee is flexion to 140 degrees and extension to 0 degree.  
See 38 C.F.R. § 4.71a, Plate II illustrations.  It appears 
that the RO has employed Diagnostic Code 5010 because the 
range-of-motion measurements would not support a compensable 
rating on Codes corresponding to range of motion, and 
assigned a 10 percent rating based on DJD in both knee 
joints, as shown on X-ray.

The record presents several range-of-motion measurements 
obtained during VA compensation and pension orthopedic (C&P) 
examinations.  The February 1997 C&P examination report 
reflects that range of motion was full.  A June 2001 C&P 
examination also resulted in a finding that range of motion 
in the knees was "full." There was pain and weakness in the 
right knee upon squatting, holding on to a stationary object, 
and inability to rise from a squatting position, but flexion 
and extension of the right knee were to 140 and zero degrees, 
which represent normal range of motion and would not meet the 
minimum compensable ratings under Diagnostic Codes 5260 and 
5261 based strictly on range-of-motion measurements.     

Similarly, on C&P examination in April 2003, flexion and 
extension were to 145 and zero degrees bilaterally.  Finally, 
on C&P examination in March 2006, extension, bilaterally, was 
to a normal zero degree.  Flexion was to 65 and 75 degrees, 
right and left, with reportedly significant pain on attempt 
to flex beyond these ranges of motion.  These measurements, 
while worse than as previously documented, still would not 
support minimum compensable ratings based on flexion and 
extension.  Also, a more favorable rating is not possible 
under Diagnostic Code 5256 because the knee joints are not 
described as ankylosed.

In this connection, it is noted that, consistent with Hicks 
v. Brown, 8 Vet. App. 417 (1995), Diagnostic Codes 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
group of minor joints caused by degenerative arthritis 
established by X-ray evidence to be limited motion even 
though range of motion may be possible beyond the point when 
pain sets in.  Pain and pain on motion also must be 
considered, along with factors like fatigability, weakness, 
incoordination, and instability, consistent with DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, functional loss due 
to pain, consistent with DeLuca, must be supported by 
adequate pathology and evidenced by visible behavior.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The February 1997 and April 2003 C&P reports document 
complaints of knee pain, particularly after prolonged 
movement, and "wobbling kneecap" at times, although the 
knees do not "lock up."  As reflected in the March 2006 
examination report, the veteran reported that he cannot lift 
heavy objects or squat or perform deep knee bends.  However, 
clinically, gait is noted as normal; no ambulatory assistance 
device is used; there is no erythema, cellulitis, or 
effusion.  The examiner described the extent of DJD as 
"mild."  Repetitive use yields pain and fatigue, but not 
weakness, lack of endurance, or incoordination.  The examiner 
stated there is no instability in either knee; there is no 
additional limitation of motion due to pain and fatigue with 
repetitive use.  Pain is the worst of these for major 
functional impact.  Even earlier, in February 1997, the 
veteran was able to squat without any pain, discomfort, or 
crepitus; anterior drawer signs and McMurray's signs were 
negative.  The examiner concluded then that the veteran was 
"functionally normal" with respect to his knees.  Also, 
November 2005 VA outpatient clinical records document 
objectively and functionally normal knees, with full range of 
motion, and without swelling, deformity, or effusion.  Based 
on such considerations, the Board does not find adequate 
basis to conclude that orthopedic disability of the lower 
extremities supports assignment of separate compensable or 
higher rating(s) under Diagnostic Code 5257, based on 
subluxation or lateral instability, or more favorable 
evaluation with DeLuca factors considered.  

What remain for consideration as to orthopedic disability are 
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5262, and 
5263 (2006).  Diagnostic Codes 5258 and 5259 are inapplicable 
because they require clinical evidence of cartilage damage or 
manifestations (like dislocation, frequent locking, removal 
of semilunar cartilage), not shown in this case.  Nor is genu 
recurvatum shown (see April 2003 C&P report), precluding 
applicability of Diagnostic Code 5263.

As for Diagnostic Code 5262, impairment of the tibia and 
fibula is assigned 10 to 40 percent ratings depending on 
severity of knee or ankle disability.  Service connection is 
in effect for right ankle disability; that disability is 
rated separately under other criteria and is not an issue 
before the Board.  Also, no medical evidence reflects 
malunion or nonunion of the tibia.  Consequently, a higher 
rating is not supported based on this Code with respect to 
the knee disability.

Finally, the Board has considered other provisions of 38 
C.F.R. Part 4, whether or not raised by the veteran and/or 
his representative, consistent with Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), but does not find any other Code or 
provision that could be the basis for a more favorable rating 
assignment(s).  With the preponderance of the evidence 
against higher evaluation for either knee, 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 4.3 (benefit-of-reasonable doubt 
rule) are inapplicable.   

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Appeal was perfected on the knee disability increased rating 
claim more than two years before enactment of the law 
requiring the notice described above.  Under such 
circumstances, consistent with Pelegrini v. Principi, 18 Vet. 
App. at 120, the veteran is entitled to notice and subsequent 
process during the appeal period, but VA is not deemed to 
have erred in failing to provide such notice before the AOJ 
decision on appeal where no such notice was required.   

In April 2003 and March 2005, VA sent the veteran letters 
explaining his and VA's respective claim development 
responsibilities and advising him that, if provides VA 
sufficient information about the sources of evidence 
pertinent to his knee disability, then VA would assist him in 
securing the evidence therefrom.  He was told that, 
notwithstanding VA's duty to assist, he ultimately is 
responsible for substantiating his claim.  He also was told 
that substantiating his claim requires, in particular, 
clinical evidence of worsened knee disability, but that lay 
evidence concerning the disability also may be submitted.  
The rating decision on appeal, and as well, the Statement of 
the Case (SOC) and multiple Supplemental SOCs (SSOCs), 
discussed the pertinent rating criteria, what must be shown 
to result in higher rating(s), and why a more favorable 
determination is not warranted.  

VA did not explicitly ask the veteran to "supply everything 
he has concerning knee disability," or something else to 
that effect, to literally comply with the "fourth element" 
notice requirement.  However, the July 2006 cover letter 
accompanying the June 2006 rating decision that assigned two 
separate 10 percent ratings for each knee not only explained 
what considerations affect the assignment of disability 
ratings and effective dates, consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), it asked the veteran: 
"If you have any information or evidence that you have not 
previously told us about or given to us, and that information 
or evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence now."  That 
letter was sent the same day as the last SSOC reflecting the 
RO's decision not to assign ratings higher than two 10 
percent ratings for the knee disability, and, in the Board's 
opinion, the quoted inquiry substantively met the "fourth 
element" notice requirement.  Nonetheless, thereafter, 
neither the veteran, nor his representative, reported the 
existence of additional, pertinent records; in July 2006, the 
representative submitted additional argument, and, in August 
2006, the veteran said he has no additional information or 
evidence to submit and that he desires appellate adjudication 
as soon as possible.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA outpatient treatment records, VA 
examination findings appropriate to the claim, and the 
veteran's statements.  The veteran has not identified non-
federal sources of evidence specifically pertinent to knee 
disability.  In this connection, the Board notes that, 
according to the April 2003 C&P report, the veteran said he 
would supply magnetic resonance imaging (MRI) results from a 
non-VA facility.  However, that examination concerned various 
problems not limited to the knees, and there is no indication 
therein that the MRI results were specific to the knees.  
Despite notice before and after that examination that the 
veteran could identify sources of missing evidence, he did 
not identify a non-VA medical facility as a source of missing 
evidence pertinent to the knee disability; nor did he supply 
any such evidence himself.  The Board's remand directives 
were completed.  The record does not indicate the existence 
of additional records that are not in the claims file and 
which the veteran desires VA to review.  Based the foregoing, 
the Board concludes that the duty to assist was met.


ORDER

Increased disability ratings for degenerative joint disease, 
bilateral knees, currently evaluated as 10 percent disabling, 
each knee, are denied.


REMAND

In addition to assigning separate ratings for the bilateral 
knee disability, the June 2006 rating decision granted 
service connection for right ankle sprain residuals and 
assigned an initial 10 percent rating therefor.  In August 
2006, the veteran stated that he "disagrees" with the July 
31, 2006 letter, referring to the cover letter to the June 
2006 rating decision.  While the veteran did not explicitly 
state that he disagrees with the RO's initial rating assigned 
for the right ankle disability (see 38 C.F.R. § 20.201 - 
where a rating decision addresses multiple disabilities, the 
notice of disagreement should specify the issue contested), 
the Board finds it reasonable to interpret his statement in 
such a manner.  That is so because the veteran explicitly 
refers to the use of a brace.  Clinical records do reflect 
evidence of prior use of an ankle brace (see, e.g., June 2001 
examination report), but not a knee brace.  Moreover, also on 
July 31, 2006, the RO sent the veteran a Supplemental 
Statement of the Case addressing only the knee disability, to 
which he replied that he has no additional evidence and that 
he desires appellate adjudication as soon as possible.  Under 
the circumstances, the Board concludes that the August 2006 
statement is a timely notice of disagreement to the June 2006 
rating decision on the initial rating assigned for right 
ankle disability.  The veteran is due a Statement of the Case 
on that matter.  Manlincon v. West, 12 Vet. App. 238 (1998).      

The Board notes that, in the August 2006 statement, the 
veteran also requested that a hearing be scheduled, but did 
not specify whether he desires a Board hearing or one before 
an RO decision review officer.  If the veteran had intended 
to request a Board hearing, then the hearing request made in 
August 2006 is premature and is not deemed a valid Board 
hearing request, as such request must be made simultaneously 
with the filing of a substantive appeal after issuance of the 
Statement of the Case or thereafter.  See 38 C.F.R. § 20.703.

Accordingly, the Board directs the following actions on 
remand:

Provide the veteran and his 
representative a Statement of the Case on 
the issue of increased initial rating for 
the right ankle disability.  Afford the 
veteran and his representative an 
opportunity to respond and file a 
substantive appeal. Thereafter, if, and 
only if, timely substantive appeal is 
perfected, send the matter to the Board 
for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


